PER CURIAM.
Joann Haberl appeals a summary final judgment of foreclosure entered in favor of 21st Mortgage Corporation. Because the notice of default attached to the affidavit in support of 21st Mortgage’s motion for summary judgment does not comply with the pre-acceleration notice requirements set forth in paragraph 22 of the mortgage,1 we reverse the summary final judgment of *1193foreclosure and remand for further proceedings. See Samaroo v. Wells Fargo Bank, 137 So.3d 1127, 2014 WL 1255428, 39 Fla. L. Weekly D670 (Fla. 5th DCA Mar. 28, 2014) (summary final judgment of foreclosure reversed where default letter that mortgagee sent to mortgagors failed to satisfy the pre-acceleration notice requirement of the mortgage as a condition precedent to foreclosure).
REVERSED and REMANDED.
TORPY, C.J., EVANDER and BERGER, JJ., concur.

. The notice of default failed to inform Haberl of the right to reinstate after acceleration and the right to assert in the foreclosure proceeding the non-existence of a default or other defense of borrower to acceleration and foreclosure.